Warner, Chief Justice.
The plaintiff sued the defendant on a promissory note in the county of Talbot. The defendant filed his plea in abatement to the jurisdiction of the Court, alleging that he was a citizen and resident of the county of Monroe, in this State. The evidence on the trial went to show that the defendant was a married man, that his wife and family resided in the county of Monroe, but that the defendant had a plantation in the county of Talbot, and spent a considerable portion of his time in the latter county. The Court charged the jury “ that if the defendant had a family at and before the commencement of the suit, consisting of his wife and children, whom he had not abandoned, and if his wife and children were permanently resident and domiciled in the county of Monroe, in this State, then the defendant, by operation of law, was a citizen of Monroe county, although he might have had a place in Talbot county and spent most of his time at it.” To this charge as given, and the refusal to charge as requested, the plaintiff excepted. There was no error in the charge of the Court to the jury on the facts as disclosed in *278the record, or in refusing to charge as requested. The domicil or residence of a person of full age, and laboring under no disability, is the place or county where the family of such person shall permanently reside, if in this State, and suit should be instituted against him in that county: Code, 1689. Let the judgment of the Court below be affirmed.